FORM OF RESTAURANT MANAGEMENT AGREEMENT dated July 30, 2014 between the Company
and each of Frisch West Chester, Inc., Frisch Hamilton West, Inc. and Frisch New
Richmond Big Boy, Inc.
EXHIBIT 10.4        

RESTAURANT MANAGEMENT AND OPERATIONS AGREEMENT
THIS RESTAURANT MANAGEMENT AND OPERATIONS AGREEMENT (“Agreement”) is made as of
July 29, 2014 by and between Frisch Ohio, LLC (“Manager”) and (Name of Licensee)

(the “Licensee”);
WHEREAS, the Licensee is the owner of a Frisch’s restaurant located at 1052 Old
US Highway 52, New Richmond, Ohio 45157 (the "Restaurant") pursuant to the terms
of a License Agreement by and between Frisch’s Restaurants, Inc. (“Frisch’s”)
and Licensee first effective as of August 1, 2005 (the “License Agreement”); and
WHEREAS, the Manager, Frisch’s and other Frisch’s subsidiaries (“Predecessors”)
have historically operated the Restaurant for Licensee pursuant to an oral
agreement by and between the Manager or its Predecessors and the Licensee; and
WHEREAS, the Manager and the Licensee desire to more fully detail the terms of
the arrangement whereby the Manager will operate the Restaurant for Licensee on
the terms and conditions which are set forth herein; and
WHEREAS, This Agreement supersedes the terms of any prior agreement between
Manager or its Predecessors and Licensee with regard to the operation of the
Restaurant;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
promises which are set forth herein, the parties hereby agree as follows:
1.
RETENTION OF MANAGER

1.1     Relationship of the Parties. Manager has been retained by Licensee as an
independent contractor to operate, maintain and manage the Restaurant on behalf
of Licensee (the “Services”). Neither Manager nor any of its employees,
subcontractors or agents shall be deemed to have any other status, except that
Manager is the agent of Licensee to the limited extent that this Agreement
expressly grants Manager the authority to act on behalf of Licensee.
1.2     Representatives. Licensee and Manager shall each designate a
representative ("Designated Representative") to act on its behalf in overseeing
the performance of this Agreement. Licensee and Manager may change their
respective Designated Representatives upon written notice to the other party
given as provided in this Agreement. Designated Representatives shall be the
primary means for communication and all other interactions between Licensee and
Manager that are required under this Agreement. Designated Representatives shall
have the power and authority to bind their respective principals under the terms
of this Agreement, with any required internal corporate approvals with respect
to such authority being the responsibility of each representative to obtain from
his or her principal.
2.EFFECTIVE DATE AND TERM.
This Agreement shall be effective as of July 29, 2014 (the “Effective Date”).
The “Initial Term” of the Agreement shall begin on the Effective Date and end on
July 28, 2019. The Agreement shall thereafter annually be extended for a maximum
of five one-year additional periods (each an “Extended Term”) unless and until
Manager or Licensee exercises its rights to terminate the Agreement as provided
in Section 9.1. The Initial Term and any Extended Terms shall collectively be
the “Term” of this Agreement. Either party may exercise its rights to terminate
the Agreement, as provided in Article 9. This Agreement shall immediately
terminate upon the termination or expiration of the License Agreement.


3    AUTHORITY    
3.1    Duties and Responsibilities. Manager is responsible for the day-to-day
operation, direction, management and supervision of the Restaurant, including:
(a)
staffing the Restaurant with an adequate number of personnel, who shall be
employees of Manager and who shall be hired, trained, supervised and discharged
by Manager;

ordering the necessary food and supplies, which may be supplied by Frisch’s
commissary or by other vendors;
(b)
purchasing advertising to supplement advertising provided by Frisch’s under the
License Agreement;

(c)
authorizing all other expenditures normally incurred in the day to day operation
of the Restaurant including contracting with Frisch’s or its subsidiaries to
provide goods and services at competitive prices;

(d)
collecting and depositing receipts into the Restaurant’s Operating Account, as
more fully described in Article 6;

(e)
paying all expenses of the operation of the Restaurant, including the Management
Fee more fully described in Article 5, from the Restaurant’s Operating Account;

(f)
maintaining the financial books and records of the Restaurant and providing
regular reports of the revenues, expenses, profits and losses of the Restaurant,
as more fully described in Article 7;

(g)
maintaining cash reserves in the Restaurant’s Operating Account in an amount
sufficient to fund the ordinary operations of the Restaurant; and notifying the
Licensee if cash reserves require replenishment by Licensee.

(h)
meeting with Licensee, at Licensee’s request, to discuss Licensee’s observations
and requests in connection with maintaining and operating the Restaurant;

3.2    Limitation on Manager's Authority. In addition to any other limitations
on Manager's authority set forth in this Agreement, Manager shall not, without
Licensee's written approval, take any of the following actions with respect to
the Restaurant:
(a)
enter into any contract unrelated to the day to day operation of the Restaurant,
or any contract which has a duration of more than one year; or

(b)
enter into any lease, license, concession or other occupancy agreement; or

(c)
enter into any arrangement for the employment of any professional; or

(d)
enter into a contract of insurance; or

(e)
settle any litigation or claims against Licensee; or

(f)
extend any credit on behalf of the Licensee to a third party; or

(g)
borrow money, issue any guarantees or incur any interest or contingent
obligation, except ordinary trade debt; or

(h)
sell, transfer or otherwise dispose of all or any portion of the assets of the
Restaurant, except for the sale of inventory in the ordinary course of business;
or

(i)
provide complimentary food or drink to any Restaurant patrons other than in the
ordinary course of operating the Restaurant; or

(j)
acquire any capital assets or interest therein; or

(k)
finance, refinance or otherwise encumber the Restaurant or any portion thereof;
or

(l)
establish cash reserves for capital replacements or improvements; or

(m)
make distributions to Licensee’s shareholders; or

(n)
take any other action that is prohibited under the terms of this Agreement or
requires the approval of Licensee.

3.3    Limitation of Responsibility. Nothing within this Article 3 or otherwise
within this Agreement shall be interpreted as Manager’s representation as to the
profitability or success of the Restaurant and the Manager shall not be
responsible for the attainment or failure to attain any level of profitability
or loss of the Restaurant. In no event shall Manager have an obligation to
replenish the operating cash reserves of Licensee from its own funds.
4.
OPERATION OF RESTAURANT

4.1     Hours of Operation. Manager agrees to open the Restaurant for business
seven days a week at hours as Licensee and Manager may mutually agree.
4.2    Personnel Standards. Manager shall provide as reasonably necessary all
labor and professional, supervisory and managerial personnel as are required to
perform the Services. Such personnel shall be qualified to perform the duties to
which they are assigned. All individuals employed by Manager to perform the
Services shall be employees of Manager, and their working hours, rates of
compensation and all other matters relating to their employment shall be
determined solely by Manager. With respect to labor matters, hiring personnel,
and employment policies, Manager shall comply with all applicable laws. Manager
also shall act in a reasonable manner that is consistent with the intent and
purpose of this Agreement.
4.3    Laws. Manager shall comply with all laws applicable to the operation,
maintenance and management of the Restaurant and the performance of the
Services. Manager also shall file such reports, notices, and other
communications as may be required by any governmental agency regarding the
Restaurant.
4.4    No Liens or Encumbrances. Manager shall maintain the Restaurant free and
clear of all liens and encumbrances resulting from any action of Manager or work
done at the request of Manager, except for such liens or encumbrances that
result directly from nonpayment by Licensee of amounts due and owing to Manager
under this Agreement.
4.5    Licensee Responsibilities.
4.5.1    Property. Licensee shall provide to the Manager access to the
Restaurant so as to enable the Manager to provide the Services under this
Agreement. The cost of all equipment modifications, overhauls and all capital
improvements shall be the responsibility of the Licensee.
4.5.2    Budget. If the Licensee so requests, Manager shall create an annual
operating budget for the Restaurant and shall present the operating budget to
the Licensee for review on an annual basis.


5.
MANAGEMENT FEE.

So long as this Agreement is in full force and effect, and Manager is not in
default hereunder, Manager shall be entitled to a “Management Fee” which shall
be paid at regular intervals as determined by Manager. These fees are different
from and do not include fees owed by Licensee to Frisch’s under the License
Agreement. The Management Fee consists of:
(a)    A pro-rata portion of the budgets of Frisch’s Unit Accounting Department,
Accounts Payable Department, Cash Management Department, and Information
Services Department, calculated in the same way that Frisch’s allocates these
costs to other restaurants operated by Manager;
(b)    A pro-rata portion of Frisch’s Human Relations Department budget,
calculated in the same way that Frisch’s allocates these costs to other
restaurants operated by Manager;
(c)    A pro-rata portion of Frisch’s POS Department budget, calculated in the
same way that Frisch’s allocates these costs to other restaurants operated by
Manager;
(d)    A pro-rata portion of Manager’s fully burdened cost for employees
providing the Services to Licensee. For this purpose, the fully burdened cost of
an employee shall be the employee’s compensation, cost of benefits provided to
the employee, and the cost of payroll related taxes paid on account of the
employee’s compensation. The cost of providing any self-insured benefits,
including a self-insured substitute for a payroll tax based benefit, shall be
included in the fully burdened cost of the employee in the same way that
Frisch’s allocates these costs to other restaurants operated by Manager. For an
employee who customarily spends time each week at more than one location (such
as a supervisor or district manager), the pro-rata portion of that employee’s
fully burdened cost allocable to Licensee shall be determined in the same way
that Manager allocates the employee’s fully burdened cost to other restaurants
operated by Manager.
6.
OPERATING ACCOUNT

Daily cash receipts shall be deposited in an account (the "Operating Account")
at a bank selected by the Licensee, and title to the Operating Account shall be
in Licensee's name. Licensee shall be the signatory on the Operating Account and
all costs and expenses of operating the Restaurant, including the Management Fee
shall be paid from the Operating Account. For convenience, Manager may authorize
collection of all credit card receipts by Frisch’s Cash Management Department or
other Frisch’s department charged with collection of credit card receipts,
provided that Frisch’s disburses all net receipts (gross charges less fees
charged by Frisch’s third party credit card processor) to the Operating Account
within 24 hours after collection by Frisch’s. It shall be Manager’s
responsibility to confirm that all Restaurant credit card charges run through
Frisch’s POS system are properly identified as receipts originating at the
Restaurant. Manager shall obtain from Frisch’s, for the financial records of
Licensee, regularly issued reports of credit card charges originated in the
Restaurant. The Manager shall prepare all accounts payable checks for delivery
to the Licensee for execution and it shall be Manager’s responsibility to
deliver all signed checks to the appropriate vendor, including to the Manager.
However, for its convenience, Licensee authorizes Manager to issue checks with
Licensee’s printed signature. Licensee may revoke this authorization at any time
by written notice to Manager as provided in Article 13.
7.REPORTING
7.1    Periodic Delivery. The License Agreement requires Licensee to deliver a
monthly accounting statement to Frisch’s. It shall be Manager’s responsibility
to deliver to Licensee, on or prior to the second day following the end of each
four week accounting period during the Term, detailed statements (collectively,
the “Periodic Statements”) of profit and loss, gross revenues, operating
expenses and other reports, in a form satisfactory to Frisch’s, which Licensee
can deliver to Frisch’s to satisfy its reporting obligations. Nothing in this
sub-section 7.1 shall relieve Licensee of its duty to review the Periodic
Statements for completeness and accuracy, prior to delivering them to Frisch’s.
7.2    Audit Right. Licensee shall have the right, at any time during the Term,
through its employees, accountants or other representatives, to audit the
financial books and records of the Restaurant maintained by Manager. Manager
shall cooperate with Licensee in connection with any such audits in all
reasonable respects, including, without limitation, making available for review
and copying by Licensee, Licensee's employees, accountants or other
representatives, all of the financial books and records relating to the
Restaurant. If any such audit shall indicate that additional amounts are due to
Licensee under the Agreement, Manager shall pay any undisputed amounts within 10
days after notice.
8.INSURANCE
8.1    Licensee Coverage Requirements. At all times during the Term, Licensee
shall obtain on its own behalf and maintain the following insurance with respect
to the Restaurant. Licensee shall name Manager and Frisch’s as additional
insureds and loss payees where appropriate; in order to protect Manager and/or
Frisch’s from and against any liability. Licensee authorizes Manager to pay
premiums for this insurance coverage from the Operating Account.
(a)
"all-risk" insurance covering the Restaurant, including its furniture, equipment
and decoration, against loss or damage from normal property perils, in aggregate
amounts which shall be not less than 100% percent of replacement cost thereof
(without depreciation or coinsurance) and as required to meet then-current
building, health and safety codes and other applicable laws;

(b)
business interruption insurance covering loss of income to both Licensee and
Manager for a period of 12 months resulting from interruption of business caused
by the occurrence of any of the risks insured against under the property damage
insurance referred to in this Article;

(c)
commercial general liability insurance, in an amount not less than a single
limit of $1,000,000 for each occurrence in or about the Restaurant and a
combined limit of $3,000,000 for multiple occurrences in or about the
Restaurant, for personal injury and death and property damage, as well as
coverage for products and completed operations, in such amount against all
claims arising out of alleged:

(i)bodily injury,
(ii)death,
(iii)property damage,
(iv)assault or battery,
(v)false arrest, detention or imprisonment or malicious prosecution,
(vi)libel, slander, defamation or violation of the right of privacy,
(vii)wrongful entry or eviction, or
(viii)food poisoning; and
(d)
comprehensive crime insurance, including fidelity bond coverage (including but
not limited to computer theft coverage) in an amount equal to not less than:

(i)    $25,000 for employee dishonesty, forgery and alteration;
(ii)    $10,000 for theft of money; and
(iii)    $1,500 for receipt of counterfeit money or money orders.
Nothing herein shall eliminate any requirement of the Licensee to obtain any
insurance as required by the terms of the License Agreement.
8.2    Manager Coverage Requirements. Manager shall provide worker's
compensation insurance in amounts not less than the amounts prescribed by
applicable law provided however, that the Manager may provide coverage through
its self-insured arrangement in accordance with Ohio law;
8.3    Form of Insurance and Insureds. Manager shall have no interest in
property damage insurance and shall not be named as a loss payee thereunder. If
necessary, the crime insurance may be issued in the name of Manager with
Licensee as an additional insured and loss payee. The property damage insurance
policy shall provide, if available at reasonable cost, that the insurance
company will have no right of subrogation against Manager or its affiliates,
agents or employees, unless there is gross negligence on the part of Manager.
9.    TERMINATION
9.1    Termination at the End of Term. Upon written notice delivered by Manager
or Licensee at least 90 days prior to the end of the Initial Term or any
Extended Term, this Agreement shall expire on the last day of the then operative
Term. Furthermore, this Agreement shall immediately terminate upon the
termination of the License Agreement.
9.2    Immediate Termination by Licensee. Licensee may terminate this Agreement
immediately upon the bankruptcy of Manager. If the Agreement is terminated by
Licensee pursuant to this Section 9.2, Manager shall be compensated for all
Management Fees due through the date of termination.
9.3    Termination Upon Notice by Licensee. Licensee may terminate this
Agreement upon 10 days prior written notice to Manager if:
(a)    Manager violates, or consents to a violation of, any laws applicable to
the Services, where the violation has or may have a material adverse effect on
the operation of the Restaurant and Manager does not cure such violation within
30 days (or, if not curable within 30 days, within such period of time as is
reasonably necessary, but in no event more than 90 days, provided Manager
diligently commences and pursues such cure and indemnifies Licensee for all
related costs, of whatever kind);
(b)    Manager materially breaches its duties in the performance of the
Services, if Manager does not cure such breach within 30 days from the date of
Manager’s receipt of notice from Licensee demanding cure (or, if not curable
within 30 days, within such period of time as is reasonably necessary, but in no
event more than 90 days, provided Manager diligently commences and pursues such
cure and indemnifies Licensee for all related costs, of whatever kind); or
(c) a Force Majeure Event occurs that is not remedied within 120 days of its
initial occurrence.
If the Agreement is terminated by Licensee pursuant to this Section 9.3, Manager
shall be compensated for all Management Fees due through the date of
termination.
9.4    Other Termination Upon Notice by Licensee. Licensee may terminate this
Agreement with 2 months prior written notice to Manager, upon the occurrence of:
(a)    a sale or transfer by Licensee of its rights in the Restaurant or a sale
or transfer of all or substantially all of the assets of or interests in
Licensee; or
(b)    a determination by Licensee that, for any reason, it no longer intends to
continue operation of the Restaurant.
If the Agreement is terminated by Licensee pursuant to this Section 9.4, Manager
shall be compensated for all Management Fees due through the date of
termination.
9.5    Termination by Manager. Manager may terminate this Agreement for cause
upon 15 days prior written notice to Licensee in the event of:
(a)    Licensee’s Bankruptcy;
(b)    Licensee’s failure to perform in a timely manner any of its material
obligations under this Agreement and such failure is not cured within 30 days of
Licensee’s receipt of a notice from Manager demanding cure (or, if not curable
within 30 days, within such period of time as is reasonably necessary, but in no
event more than 90 days, provided that Licensee diligently commences and
continues to pursue such cure); or
(c) Licensee’s breach of any of its obligations under the terms of the License
Agreement.
9.6    Restaurant Condition at End of Term. Upon expiration or termination of
this Agreement, Manager shall remove its personnel from the Restaurant. Manager
shall leave the Restaurant in as good condition as it was on the Effective Date,
normal wear and tear and casualty excepted. Manager shall be paid all unpaid
Management Fees. Licensee shall indemnify and hold Manager harmless for all
liabilities arising out of events and obligations arising from the operation of
the Restaurant following the end of the Term. Manager shall use commercially
reasonable efforts to cooperate with Licensee or a succeeding operator to assure
that the operations, maintenance and management of the Restaurant are not
disrupted.
10.    INDEMNIFICATION AND LIABILITIES
10.1 Indemnification by Manager. Manager shall indemnify, defend and hold
Licensee, its shareholders, and their respective officers, directors, employees,
agents, affiliates and representatives (the "Licensee Indemnified Parties")
harmless from and against any and all third party claims (in whatever form and
to the fullest extent permitted by law) arising out of or in any way connected
with, but only to the extent of, any negligence, fraud or willful misconduct of
Manager or anyone acting on Manager's behalf or under its instructions, in
connection with this Agreement and Manager's obligations thereunder. Any costs
or expenses incurred by Manager pursuant to its indemnity obligations under this
Section 10.1, including the cost of deductibles with respect to the insurance
maintained by Manager or Licensee pursuant to this Agreement or losses in excess
of such insurance coverage, shall not constitute a Management Fee under this
Agreement.
10.2    Indemnification by Licensee. Licensee shall indemnify, defend and hold
Manager, its shareholders, officers, directors, employees, agents, affiliates
and representatives (the "Manager Indemnified Parties") harmless from and
against any and all third party claims (in whatever form and to the fullest
extent permitted by law) arising out of or in any way connected with, but only
to the extent of, any negligence, fraud or willful misconduct of Licensee or
anyone acting on Licensee's behalf or under its instructions (other than Manager
and its suppliers, subcontractors, venders, and their subcontractors and vendors
and any employee or agent of the foregoing), in connection with this Agreement
and Licensee's obligations thereunder.
10.3    Environmental Liability.
10.3.1    Manager Liability. Manager and its Predecessors shall not be
responsible for claims directly or indirectly related to hazardous materials
present at the Restaurant before the date that Manager or its Predecessors
operated the Restaurant on Licensee’s behalf (the “Operating Period”). Manager
and its Predecessors shall also not be responsible for claims directly or
indirectly related to hazardous materials present at the Restaurant during the
Operating Period unless the claim results from Manager’s or its Predecessor’s
gross negligence. Licensee shall defend, indemnify and hold Manager and
Predecessors harmless against claims for which Manager and its Predecessors have
no responsibility.
10.3.2    Licensee Liability. Licensee shall not be responsible for claims
directly related to hazardous materials at the Restaurant arising out of
Manager’s or Manager’s Predecessors’ gross negligence in their operation of the
Restaurant. This provision of the Agreement shall not be construed to require
Manager to take corrective action with respect to any hazardous materials at the
Restaurant before the Operating Period commenced.
10.3.3    Governmental Actions. If action is required at the Restaurant to
comply with any applicable environmental laws, other than compliance for which
Manager has liability under Sub-Section 10.3.2, Licensee shall be responsible
for the costs of compliance. Manager shall not incur costs on Licensee’s behalf
until Licensee has given prior written consent, unless a governmental authority
requires Manager to incur such costs and expenses prior to obtaining such
written consent.
11.    LIMITATIONS OF LIABILITY
11.1    Consequential Damages. Notwithstanding any provision in this Agreement
to the contrary, Manager and Licensee each agree not to assert against the other
any claim, demand or suit for consequential, incidental, indirect or special
damages arising from any aspect of the performance or nonperformance of the
other party or any third-party engaged by such other party under this Agreement,
and each party hereto waives any such claim, demand or suit against the other in
connection with this Agreement.
11.2    Personal Liability Limited. Manager and Licensee each understand and
agree that there shall be absolutely no personal liability on the part of any of
the shareholders, members, partners, officers, employees, directors, agents,
authorized representatives or Affiliates of Licensee or Manager for the payment
of any amounts due hereunder, or performance of any obligations hereunder.
Manager shall look solely to the assets of Licensee for the satisfaction of each
and every remedy of Manager in the event of any breach by Licensee. Licensee
shall look solely to the assets of Manager for the satisfaction of each and
every remedy of Licensee in the event of any breach by Manager.
11.3    Survival. The parties further agree that the waivers and disclaimers of
liability, indemnities, releases from liability, and limitations on liability
expressed in this Agreement shall survive termination or expiration of this
Agreement, and shall apply at all times (unless otherwise expressly indicated),
regardless of fault, negligence, strict liability, or breach of warranty of the
party indemnified, released or whose liabilities are limited, and shall extend
to the shareholders, members, partners, principals, officers, employees,
controlling persons, executives, directors, agents, authorized representatives,
and affiliates of such party.
11.4    Exclusivity. The provisions of this Agreement constitute Manager's and
Licensee's exclusive obligations to each other in connection with Manager’s
operation of the Restaurant, and Licensee hereby releases Manager, and Manager
hereby releases Licensee, from any other liability.
12.     RESOLUTION OF DISPUTES
12.1    Resolution Through Discussions. If any dispute or difference of any kind
(a “Dispute") arises between Licensee and Manager in connection with, or arising
out of, this Agreement, the Licensee and Manager within 30 days shall attempt to
settle such Dispute in the first instance through discussions. The designated
representatives of Licensee and Manager shall promptly confer and exert their
best efforts in good faith to reach a reasonable and equitable resolution of
such Dispute. If the representatives are unable to resolve the Dispute within
five business days, the Dispute shall be referred within two business days of
the lapse of the five business day period to the responsible senior management
of each party for resolution. Neither party shall seek any other means of
resolving any Dispute arising in connection with this Agreement until the
responsible senior management of Licensee and Manager have had at least five
business days to resolve the Dispute following referral of the Dispute to them.
If the parties are unable to resolve the Dispute using the procedure described
in this section, either party may deliver notice to the other party of its
intent to submit the Dispute to arbitration ("Arbitration Notice"). The
Arbitration Notice shall include the specific issues concerning the Dispute
which must be resolved by the arbitration.
12.2    Arbitration. Any Dispute arising out of, or in connection with, this
Agreement and not settled by the procedure prescribed in Section 12.1, shall
(regardless of the nature of the Dispute) be finally settled by binding
arbitration by a single, mutually agreeable arbitrator, who is knowledgeable in
the restaurant management field, and shall be conducted under the rules of the
American Arbitration Association then in effect, in Cincinnati, Ohio. Each party
shall submit its final offer for resolution of the dispute to the arbitrator,
whose sole task shall be to select one of the two final offers. The parties
shall provide arbitrator with such additional information as arbitrator may
request, in order to determine which offer to select. The arbitrator’s decision
and award will be final and binding. The arbitrator may, as a part of the
arbitration award, permit the prevailing party to recover all or part of its
attorney’s fees and other out-of-pocket costs incurred in connection with such
arbitration. The arbitrator will not have authority to modify or expand any of
the provisions of this Agreement.
12.3    Continued Performance. During the pendency of any arbitration, Manager
and Licensee shall continue to perform their obligations under this Agreement.
13.    MISCELLANEOUS PROVISIONS
13.1    Assignment. Neither Licensee nor Manager may assign its rights or
obligations under this Agreement without the prior written consent of the other
party hereto.
13.2    Force Majeure. If either Licensee or Manager is rendered wholly or
partially unable to perform its obligations under this Agreement (other than
payment obligations) due to a Force Majeure Event, the party affected by such
Force Majeure Event shall be excused from whatever performance is impaired by
such Force Majeure Event, provided that the affected party promptly, upon
learning of such Force Majeure Event and ascertaining that it will affect its
performance hereunder, (i) promptly gives notice to the other party stating the
nature of the Force Majeure Event, its anticipated duration, and any action
being taken to avoid or minimize its effect and (ii) uses its reasonable
commercial efforts to remedy its inability to perform.. The suspension of
performance shall be of no greater scope and no longer duration than that which
is necessary. No obligations of either party which arose before the occurrence
causing the suspension of performance and which could and should have been fully
performed before such occurrence shall be excused as a result of such
occurrence. The burden of proof shall be on the party asserting excuse from
performance due to a Force Majeure Event.
For the purpose of this Agreement, "Force Majeure Event" means an event,
condition or circumstance beyond the reasonable control of, and not due to the
fault or negligence of, the party affected, and which could not have been
avoided by due diligence and use of reasonable efforts, which prevents the
performance by such affected party of its obligations hereunder; provided, that
a "Force Majeure Event" shall not be deemed to have occurred or to be continuing
unless the party claiming Force Majeure complies with the requirements of this
Section 13.2.
13.3    Amendments. No amendments or modifications of this Agreement shall be
valid unless evidenced in writing and signed by duly authorized representatives
of both parties.
13.4    Survival. Notwithstanding any provisions herein to the contrary, the
obligations set forth in Articles 10, 11, 12 and 13, shall survive in full force
despite the expiration or termination of this Agreement.
13.5    No Waiver. It is understood and agreed that any delay, waiver or
omission by Licensee or Manager with respect to enforcement of required
performance by the other under this Agreement shall not be construed to be a
waiver by Licensee or Manager of any subsequent breach or default of the same or
other required performance on the part of Licensee or Manager.
13.6    Notices. All notices and other communications (collectively "Notices")
required or permitted under this Agreement shall be in writing and shall be
given to each party at its address or fax number set forth in this Section 13.6
or at such other address or fax number as hereafter specified as provided in
this Section 13.6. The individuals listed below shall also serve as the
Designated Representatives of the respective parties. All Notices shall be (i)
delivered personally or (ii) sent by fax, electronic mail, or certified mail
(return receipt requested and postage prepaid), or (iii) sent by a nationally
recognized overnight courier service. Notices shall be deemed given (A) when
transmitted if sent by fax, or electronic mail (provided the transmittal is
confirmed), or (B) upon receipt by the intended recipient if given by any other
means. Notices shall be sent to the following addresses:
To Manager:
Mark R. Lanning, Vice President-Finance and Chief Financial Officer
Frisch Ohio, LLC
2800 Gilbert Avenue
Cincinnati, Ohio 45206


To Licensee:
Craig F. Maier, President (or Trustee)
(name of Licensee)_______________
2800 Gilbert Avenue
Cincinnati, Ohio 45206
13.7    Representations and Warranties. Each party represents and warrants to
the other party that:
(a) such party has the full power and authority to execute, deliver and perform
this Agreement and to carry out the transactions contemplated hereby;
(b) to the best of such party's knowledge, the execution, delivery and
performance by such party of this Agreement, does not and will not materially
conflict with any legal, contractual, or organizational requirement of such
party; and
(c) there are no pending or threatened legal, administrative, or other
proceedings that if adversely determined, could reasonably be expected to have a
material adverse effect on such party's ability to perform its obligations under
this Agreement.
13.8    Counterparts. The parties may execute this Agreement in counterparts,
which shall, in the aggregate, when signed by both parties constitute one
instrument. Thereafter, each counterpart shall be deemed an original instrument
as against any party who has signed it.
13.9    Governing Law. This Agreement is executed and intended to be performed
in the State of Ohio and the laws of the State of Ohio, without regard to
conflict of laws principles, shall govern its construction, interpretation and
effect.
13.10    Partial Invalidity. If any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the rest of this Agreement shall remain in full force and
effect and in no way be affected, impaired or invalidated.
13.11    Captions. Titles or captions of Sections contained in this Agreement
are inserted as a matter of convenience and for reference, and do not affect the
scope or meaning of this Agreement or the intent of any provision hereof.
13.12    License Agreement. Nothing within this Agreement shall operate to
modify or mitigate against any obligation of the Licensee under the terms of the
License Agreement or any other agreement between the Licensee and the Manager,
Frisch’s or any other subsidiary of Frisch’s, including, but not limited to the
POS Help Desk Support Agreement which runs concurrently with the term of the
License Agreement by and between Frisch’s Restaurants, Inc. and the Licensee,]
or any Product Supply Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized officers as of the date set forth in the preamble to this Agreement.
MANAGER    LICENSEE
FRISCH OHIO, LLC
(NAME OF LICENSEE).

By:            By:    
Its:            It’s:    
Date:            Date:    


842336.1

Frisch’s Franchisee Restaurant     1
Management and Operations Agreement
2629812.8
5/14